WHEELER, District Judge.
A portion of these importations appear to have been returned by the appraiser as printed matter dutiable at 25 per cent., and the remainder as litographic prints. In the first finding of the board the parts not lithographic are specified. In the testimony taken in this court this distinction does not appear to be noticed, and is understood to be acquiesced in, and as to that part found not to be lithographic prints the decision is of course affirmed.
As to the rest the testimony shows that some small figures on tissue paper and the like are less than .008> of an inch in thickness, and the rest over .008 and under .020: These appear to have been assessed as printed matter not otherwise provided for, under paragraph 403, Schedule M, § 1, Tariff Act July 1, 1897, c. 11, 30 Stat. 189 [U. S. Comp. St. 1901, p. 1673], because there is no provision in paragraph 400, 30 Stat. 188 [U. S. Comp. St. 1901, p. 1672], for lithographic prints in part below and in part above .008 of an inch in thickness. But they are lithographic prints which are the subject of paragraph 400, and seem to be dutiable at some rate fixed there, either according to the highest rate of 'any part of a print, or according to the actual thickness of the principal and substantial part of each print. These little figures are not parts of the frames and bodies of the prints, but seem to be rather incidents and ornamentations of them, very small in proportionate surface, and still smaller in proportionate weight. Under these circumstances, it seems as if the thickness of the substantial parts should govern.
Decision reversed as to lithographic prints, and otherwise affirmed.